Citation Nr: 1135078	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-24 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

ISSUE

1.  Entitlement to a disability rating for degenerative joint disease of the right knee in excess of 10 percent prior to June 8, 2009, and in excess of 20 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1972 to May 1975.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, inter alia, confirmed an initial disability evaluation of 10 percent for degenerative joint disease of the right knee.  Service connection was granted in an August 2004 rating decision.  Additional treatment records that had been received by the RO prior to the August 2004 rating decision were not associated with the claims folder until after that decision; thus, the RO reviewed the evidence and issued the February 2005 rating decision.  The Veteran has been appealing the initial rating.  

In a May 2011 decision, the RO increased the rating for the right knee to 20 percent, effective from June 8, 2009.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the appeal continues. 

The case was previously before the Board in March 2009 and February 2010, and was remanded each time for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives, and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Prior to June 8, 2009, the Veteran's right knee disability was not manifested by limitation of flexion to less than 60 degrees, or limitation of extension to greater than 5 degrees. 

2.  From June 8, 2009, to April 4, 2011, the Veteran's right knee disability was not manifested by limitation of flexion to less than 30 degrees, or limitation of extension to more than 10 degrees. 

3.  From April 4, 2011, the Veteran's right knee disability has been manifested by the functional equivalent of limitation of flexion to 40 degrees.

4.  From April 4, 2011, the Veteran's right knee disability has been manifested by l the functional equivalent of imitation of extension to 30 degrees.

5.  Throughout the rating period, the Veteran's right knee disability has not been manifested by ankylosis, dislocated cartilage, subluxation, or lateral instability.


CONCLUSIONS OF LAW

1.  Prior to June 8, 2009, the criteria for a rating in excess of 10 percent for degenerative joint disease, right knee, are not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 5003, 5256-5262 (2010).

2.  From June 8, 2009, to April 4, 2011, the criteria for a disability rating in excess of 20 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 5003, 5256-5262 (2010).

3.  From April 4, 2011, the criteria for a disability rating of 10 percent for limitation of flexion of the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 5003, 5260 (2010).

4.  From April 4, 2011, the criteria for a disability rating of 40 percent for limitation of extension of the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 5003, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in March 2004.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The Veteran was notified that his claim was awarded with an effective date of January 10, 2004, the date of his claim, and a 10 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Ratings Claims

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Factual Background

The Veteran is seeking an increased disability rating for service-connected right knee disability.  Service connection was granted effective from January 2004, and an initial 10 percent rating was assigned.  The rating was increased to 20 percent, effective June 8, 2009.  

The evidence includes private treatment records dated between December 1999 and April 2008, which show that the Veteran complained of knee pain on multiple occasions.  He was found to have swelling, redness, effusion and crepitation, with some limitation of motion.  He was treated with lidocaine injections.  In June 2000 he was diagnosed with osteoarthritis in his right knee.  

The Veteran underwent a VA examination in July 2004.  At that time, he reported stiffness, swelling, and pain in his knees and stated that he was unable to kneel or squat for more than 5 minutes because of pain.  He was unable to run or to lift or carry heavy objects, and he had difficulty sleeping due to knee pain.  He stated that there was no weakness, fatigability, lack of endurance or incoordination, and that he had not had an incapacitating episode causing him to miss work since 1998.  

Upon examination, the Veteran's gait and stance were normal.  He was able to toe walk normally, but walking on his heels caused knee pain.  He was able to fully squat, but the examiner noted that his knee was heard to pop.  There was significant right knee effusion with no tenderness or pain with range of motion.  The Veteran's active range of motion was from 0 to 125 degrees, and his passive range of motion was from 0 to 132 degrees.  There was no instability.  The examiner diagnosed degenerative arthritis of both knees, which was confirmed by x-rays.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination of his right knee in June 2009.  The Veteran reported deformity of the right knee with symptoms including pain, stiffness, weakness, instability, and giving way.  There was snapping with motion and daily episodes of locking.  There were no episodes of dislocation or subluxation, and no effusions were noted.  Symptoms of inflammation included warmth, redness, swelling, and tenderness.  The examiner noted no flare ups of joint disease.  The Veteran was able to walk more than 1/4 mile but less than one mile, and he used a brace frequently.  The Veteran's gait was antalgic and there was other evidence of abnormal weight bearing.  On examination, there was bony joint enlargement, crepitus, edema, tenderness, and guarding of movement.  There was no instability or meniscal abnormality, but the Veteran had patellar abnormality, including subpatellar tenderness.  The Veteran had active flexion to 95 degrees and extension to 0 degrees.  Flexion was further limited to 90 degrees with repetition.  An x-ray revealed tricompartmental degenerative involvement most prominent at the medial and patellofemoral compartments.  There were no loose bodies and no evidence of joint effusion.  The examiner stated that the Veteran's right knee disability caused difficulty with climbing ladders, lifting heavy objects, and prolonged standing or walking.  He was unable to ride horses or participate in sports.  Otherwise his condition had mild to moderate effect on his activities of daily living.  

The claims file contains VA outpatient treatment records dated between March 2009 and December 2009, which indicate that the Veteran sought periodic treatment for bilateral knee pain due to osteoarthritis.  He stated that he used pain medication and had received steroid injections for his knee disability.  On examination, he was found to have moderate suprapatellar effusions and mildly antalgic gait.  In March 2009, he reported that he was unable to walk, ride a horse on his ranch, or to work because of his knee pain.  

The claims file contains records from the Social Security Administration (SSA) which indicate that the Veteran was determined to be disabled as of January 2009, and his primary disability was bilateral osteoarthritis of the knees.  Examination of his knees in September 2009 revealed stability on drawer test and lateral displacing forces of the knees.  In October 2009 he was determined to have severe osteoarthritis of the right knee with large effusions and painful weightbearing.  Private treatment records reflect that the Veteran's range of motion in his knees bilaterally was from 0 to 115 degrees in May 2009.  On examination, there was tenderness but no swelling in the right knee.  

The Veteran was afforded a VA examination of his knees in April 2011, in which he reported pain, weakness, and stiffness, as well as deformity, instability, and giving way in his right knee.  There was no decreased speed of motion, and there were no episodes of dislocation or subluxation.  Other symptoms included popping, and there were one to three locking episodes per month.  Symptoms of inflammation included warmth, redness, swelling, and tenderness.  On examination, there was crepitus, malalignment, tenderness, weakness, and guarding of movement.  There was no mass behind the knee, and no clicks or snaps were present.  There was subpatellar tenderness, but there was no grinding or instability.  Range of motion in the right knee included flexion from 10 to 85 degrees, with pain from 40 degrees, and was further diminished to 10 to 70 degrees with repetition.  Extension was limited by 10 degrees and was further limited to 30 degrees with repetition.  The examiner stated that the Veteran's arthritis caused decreased mobility, problems with lifting and carrying, and decreased strength in the lower extremities.  

Legal Criteria and Analysis

Degenerative joint disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis or osteoarthritis.  Under this DC, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion is noncompensable under the appropriate DC, a rating of 10 percent is for application for each major joint or group of minor joints affected.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints, and the cervical vertebrae, dorsal vertebrae, and lumbar vertebrae are considered groups of minor joints.  38 C.F.R. § 4.45.

The Veteran's right knee disability is currently rated as 20 percent disabling under DC 5260, limitation of flexion of the leg.  Under DC 5260, an evaluation of 10 percent is warranted where knee flexion is limited to 45 degrees, 20 percent where it is limited to 30 degrees, and 30 percent where it is limited to 15 degrees.  A noncompensable rating is assigned where there is flexion to 60 degrees or more.  38 C.F.R § 4.71a, DC 5260.  Normal range of motion in the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II.

The assignment of a particular DC depends on the facts of each case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board has considered whether another rating code is more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The evidence shows that the Veteran also experiences limitation of extension of the leg, which is evaluated under DC 5261.  Separate ratings for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004.  

Under DC 5261, an evaluation of 10 percent is warranted where knee extension is limited to 10 degrees, 20 percent where it is limited to 15 degrees, 30 percent where it is limited to 20 degrees, 40 percent where it is limited to 30 degrees, and 50 percent where extension is limited to 45 degrees.  A noncompensable rating is assigned where leg extension is limited to 5 degrees or less.  38 C.F.R § 4.71a, DC 5261.  

Applying the rating criteria to the above evidence, the Board concludes that a disability rating in excess of 10 percent is not warranted prior to June 2009.  The evidence shows that the Veteran had active flexion to 125 degrees and extension to 0 degrees on VA examination.  A private examination noted range of motion from 0 to 115 degrees.  Although he did not have full range of motion, the limitation was not so severe as to warrant a compensable rating under the criteria of either DC 5260 or DC 5261.  A 10 percent rating for arthritis of a single major joint is appropriate for the right knee disability.  Thus, the Veteran is not entitled to a disability rating in excess of the 10 percent in effect at that time.  

Effective June 2009, the disability rating for the Veteran's right knee was increased to 20 percent.  The evidence reflects that his range of motion at that time was from 0 to 95 degrees, with flexion further limited to 90 degrees with repetition.  Applying the rating criteria of DCs 5260 and 5261 to these findings, a disability rating in excess of 20 percent is not warranted.  

During the VA examination in April 2011, the Veteran exhibited flexion in the right knee to 85 degrees, with pain beginning at 40 degrees.  With repetition, flexion was further limited to 70 degrees.  The Board notes that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given that the Veteran experiences pain at 40 degrees flexion, the Board finds that this represents his functional range of flexion in the right knee.  Limitation of flexion to less than 45 but more than 30 degrees warrants a 10 percent rating.  Likewise, the Veteran's extension was limited to 10 degrees and was further limited to 30 degrees with repetition.  Accordingly, his functional range of motion is to 30 degrees, and a separate 40 percent rating is warranted for limitation of extension of right leg.  

The Veteran's accredited representative argues that the Veteran is entitled to separate ratings for lateral instability, recurrent subluxation, pain, and locking of the knee under DCs 5257, 5258, and 5259.  The Board recognizes that, while the evaluation of the same disability under various diagnoses is to be avoided, limitation of motion and instability of the knee involve different symptomatology and separate ratings are specifically allowed with x-ray evidence of arthritis.  See VAOGCPREC 23-97 and VAOGCPREC 9- 98.  However, after carefully reviewing the evidence, the Board concludes that additional ratings are not available in this case.

DCs 5258 and 5259 provide rating criteria for dislocated and removal of semilunar cartilage, respectively.  Diagnostic Code 5258 provides that a 20 percent rating will be assigned when there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The evidence reflects that the Veteran reports locking of his knee, and examiners have noted objective indications of swelling on occasion.  However, the evidence does not indicate that these symptoms are associated with dislocated or removal of the semilunar cartilage.  Rather, the record shows that no loose bodies or meniscal deformities were present during examination, and the only patellar deformity noted is subpatellar tenderness.  Nothing in the record suggests that the Veteran has dislocated or removed semilunar cartilage to warrant a separate rating.  

Diagnostic Code 5257 provides rating criteria for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  While the Board acknowledges that the Veteran has consistently reported instability in his right knee, the record fails to show that any objective evidence of instability or subluxation were detected on examination.  Therefore, the Veteran is not entitled to a separate rating under DC 5257.

Furthermore, the evidence shows that the Veteran does not have ankylosis or impairment of the tibia and fibula.  Therefore, it is not appropriate to rate his knee disability under any of the other DCs relevant to knee and leg disabilities.

In summary, the Veteran's right knee disability does not approach the level required for a disability evaluation in excess of ten percent prior to June 8, 2009, or in excess of 20 percent prior to April 4, 2011.  From April 4, 2011, ratings of 10 percent for limitation of flexion of the right knee and of 40 percent for limitation of extension of the right knee are granted.  Fenderson, 12 Vet. App. at 119.  

Extraschedular Rating

The Veteran has reported that he is unable to work due to his right knee disability.  During treatment in March 2009, he reported that he is unable to walk, ride a horse, or work due to his right knee pain, and in April 2004, he reported that he is retired because of his knee problems.  These contentions raise the matter of whether referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

In this instance, the Veteran contends that his occupational activities are limited by severe pain associated with his knee disability.  The record does not establish that the rating criteria are inadequate for rating any of his disability.  The competent medical evidence of record shows that that aspect of the Veteran's right knee disability which is on appeal is primarily manifested by pain, tenderness and limitation of motion.  The applicable diagnostic codes used to rate his disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Prior to June 8, 2009, a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee is denied.  

From June 8, 2009, to April 4, 2011, a disability rating in excess of 20 percent for service-connected degenerative joint disease of the right knee is denied.  

From April 4, 2011, a disability rating of 10 percent for limitation of flexion of the right knee is granted, subject to the laws and regulations governing the award of monetary benefits. 

From April 4, 2011, a disability rating of 40 percent for limitation of extension of the right knee is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran contends that his service-connected bilateral knee disabilities prevent him from working.  The evidence of record includes a SSA determination that the Veteran is completely disabled due to osteoarthritis of the knees.  This evidence raises a claim for entitlement to TDIU.  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Moreover, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  

The Veteran does not meet the schedular prerequisites for assignment of a total rating for compensation purposes.  38 C.F.R. § 4.16(a).  While that is the case, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the Director of the VA Compensation and Pension Service (C&P) may award TDIU. 38 C.F.R. § 4. 16(b).  The Board cannot award TDIU on this basis in the first instance.  Where the Veteran does not meet the percentage requirements, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P. Bowling v. Principi, 15 Vet. App. 1 (2001). 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Although the Veteran has undergone multiple VA examinations to evaluate his service-connected right knee disability, a VA medical opinion has not yet been obtained as to whether or not his service- connected disabilities in combination render him unemployable.

VA may not reject the Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  Thus, the Veteran's claim for a TDIU rating must be remanded for a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative appropriate notice on the TDIU claim.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for service-connected disabilities since June 2009.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.

3.  After completion of the foregoing, schedule the Veteran for a VA medical examination to address the effects of his service- connected disabilities on his capacity to obtain and hold employment.  The examiner must be provided with the Veteran's claims file for review.  The Veteran's service-connected disabilities are bilateral knee disabilities, hearing loss and tinnitus.

After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, specifically bilateral knee disabilities, hearing loss and tinnitus, consistent with his education and occupational experience, irrespective of age and any non-service- connected disorders.

The examiner should explain the reasons for the conclusions reached. 

4.  After completion of the examination, if the Veteran fails to meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(b) and there is evidence that the service-connected disabilities preclude gainful employment, the AMC/RO should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

5  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


